Citation Nr: 1046507	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of repair of lateral meniscectomy with instability, 
left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of repair of lateral meniscectomy and degenerative 
joint disease of the left knee.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2008, the Board remanded the issue of entitlement to an 
initial increased rating for the Veteran's left knee disability 
for additional development.  The Board is satisfied that there 
has been substantial compliance with the remand directives and 
the Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  However, it is noted that in a February 2009 rating 
decision, the RO assigned a 10 percent evaluation for instability 
of the left knee, pursuant to Diagnostic Code 5257 and assigned a 
separate 10 percent evaluation for degenerative joint disease 
under Diagnostic Code 5010.  Accordingly, the issues are styled 
as noted on the title page.  


FINDING OF FACT

Residuals of repair of lateral meniscectomy, left knee is 
manifested by flexion of the knee greater than 60 degrees, 
extension of 0 degrees, moderate instability and without 
ankylosis.   


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of repair 
of lateral meniscectomy with instability, left knee, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260 (2010).

2.  The criteria for a rating in excess of 10 percent for 
residuals of repair of lateral meniscectomy and degenerative 
joint disease of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Veteran was provided with the notice required under the VCAA 
by letter dated in September 2005, prior to the rating decision 
on appeal.  The notice advised the Veteran of the evidence 
required to substantiate his claim for service connection for his 
left knee and informed him of what evidence he should provide and 
what evidence VA would obtain on his behalf.  A March 2006 letter 
informed the Veteran of how effective dates and disability 
ratings are determined.  

The Veteran has disagreed with the initial rating assigned for 
his left knee disability.  The RO did not provide the Veteran 
with notice of the evidence required to substantiate his claim 
for an increased rating.  In Dingess, the Court held that, in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  Rather, the RO must issue a Statement of 
the Case (SOC).  Id.  The RO issued a statement of the case in 
September 2006.  

The record reflects that service treatment records and all 
available post-service medical evidence identified by the Veteran 
have been obtained.   The Veteran has not identified any 
outstanding records that are pertinent to this claim.  The 
Veteran has been afforded VA examinations.  

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

A.  Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of 
impairment resulting from a disability is a factual determination 
in which the Board must focus on the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
In both claims for an increased rating on an original claim and 
an increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be considered. 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  See 38 
C.F.R. § 4.45.  The Court has held that the Board must determine 
whether there is evidence of weakened movement, excess 
fatigability, incoordination, or functional loss due to pain on 
use or flare-ups when the joint in question is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 
percent evaluation is assignable when flexion is limited to 45 
degrees.  A 20 percent evaluation is assignable where flexion is 
limited to 30 degrees, and an evaluation of 30 percent is 
assignable when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2010).

DC 5256 provides that ratings of 30 to 60 percent are assignable 
for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2010).  
Diagnostic Code 5257 governs recurrent subluxation or lateral 
instability.  A 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assignable for moderate recurrent subluxation or 
lateral instability, while a 30 percent evaluation is provided 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257 (2010).

Diagnostic Code 5261 applies to limitation of extension of the 
leg.  A 20 percent evaluation is assignable for extension limited 
to 15 degrees.  A 30 percent evaluation is assignable for 
extension limited to 20 degrees.  A 40 percent evaluation is 
assignable for extension limited to 30 degrees, and a 50 percent 
evaluation is assignable when extension is limited to 50 degrees.  
See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2010).

The Board notes that full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

In VAOPGCPREC 23-97, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided that a 
separate rating is based upon additional disability. VAOPGCPREC 
23-97 (July 1, 1997).  Subsequently, in VAOPGCPREC 9-98, the VA 
General Counsel further explained that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability of 
the knee, and there is also X- ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The General Counsel has also directed that separate ratings also 
are available if a particular knee condition causes both the 
limitation of extension and limitation of flexion of the same 
joint. VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, where a 
veteran has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 
2004).  
B.  Factual Background and Discussion

In an April 2006 rating decision, the RO granted service 
connection for residuals of repair of lateral meniscectomy and 
degenerative joint disease of the left knee and granted a 0 
percent evaluation.  A September 2006 rating decision increased 
the evaluation of residuals of repair of lateral meniscectomy to 
10 percent disabling, effective August 4, 2005, the date of the 
Veteran's service connection claim.

The Board remanded the claim for additional development in August 
2008.  Subsequently, in a February 2009 rating decision, the RO 
assigned a 10 percent evaluation for instability of the left 
knee, pursuant to Diagnostic Code 5257 and assigned a separate 10 
percent evaluation for degenerative joint disease under 
Diagnostic Code 5010.

The Veteran asserts that higher ratings are warranted for his 
left knee.  In a November 2010 brief in support of this claim, 
the Veteran's representative contended that a 20 percent rating 
is warranted for moderate instability of the knee.  

The Veteran had a VA examination in December 2005.  The Veteran 
reported a history of left meniscectomy in June 1976.  The 
Veteran reported pain and swelling in the knee.  He denied use of 
assistive devices or special shoes.  He reported that he had 
instability of his knee, and his knee would give out about once a 
month.  He was not on any pain medications.  The examiner noted 
that the Veteran did not have incoordination or increased 
limitations with flare-ups or repetitive motion.  

On physical examination, the Veteran had flexion to 110 degrees 
and extension to 0 degrees without pain.  He had negative 
Lachman's and McMurray's bilaterally.  He had no joint line 
tenderness or effusion.  The examiner noted that the cruciate and 
collaterals appeared to be intact.  The examiner noted that an x-
ray done in July 2005 showed mild degenerative changes.  The 
examiner diagnosed degenerative arthritis of the left knee.  


A March 2006 orthopedic treatment record noted range of motion of 
approximately 110 degrees.  

VA orthopedic outpatient records dated in November 2006 reflect 
that the Veteran complained of worsening symptoms.  Examination 
showed the knee to have scars consistent with the previous 
surgery.  There was tenderness over the joint line.  There was no 
anterior or posterior instability.  Range of motion was to 100 
degrees.  It was noted that the Veteran was to have a knee 
injection utilizing a combination of Depo-Medrol, Xylocaine and 
Marcaine.

VA orthopedic consultation records dated in February 2007 reflect 
that the Veteran reported occasional giving way of his knee.  
Examination showed tenderness retropatellarly and also along the 
joint line.  It was noted that the Veteran elected to proceed 
with a series of injection treatments with Hyalgen.  

The Veteran had a VA examination in November 2008.  The examiner 
indicated that the claims file was reviewed.  The examiner noted 
a history of left meniscectomy in June 1976.  The Veteran 
reported that he did better for some time until about 13 years 
ago when he began to have recurring knee pain.  The Veteran 
reported that this was  6/10 at rest and went up to 10 with 
activity.  He reported that it was aggravated by standing 5 
minutes, walking 1 block, going up and down stairs, lifting or 
driving for more than 30 minutes.  The Veteran reported that the 
knee swelled intermittently.  It gave way 2-4 times a week and 
would go forward or outward.  It was noted that the Veteran had 
been employed for many years as a mail carrier and that he walked 
anywhere from 6 to 10 miles a day on his mail route.  The 
examiner noted that the MRI of the left knee in February 2006 
showed the absence of lateral meniscus, early degenerative 
changes of the medial meniscus and suggestion of an old 
infarction of the midshaft of the distal femur.

On physical examination, the examiner noted that the range of 
motion of the left knee was from 0 to 135 degrees with mild pain.  
There was tenderness all the way around the knee.  There was no 
fluid.  There was moderate crepitus with flexion and a positive 
Lachman's test.  The examiner's impression was traumatic and 
degenerative arthritis of the left knee with status post lateral 
meniscectomy in 1976 with continued knee pain and mild 
instability.  

The examiner commented that the Veteran complained of pain in the 
left knee with some swelling and with giving way 3-4 times a 
week.  The Veteran did not use any assistive devices.  The 
examiner noted that the Veteran's occupation as a mail carrier 
caused him to have recurrent swelling and some degree of 
instability of the left knee.  The examiner noted that there was 
no additional limitation of motion with three repetitions and no 
additional limitation with flare-up.  

As noted previously, a 10 percent rating is current in effect for 
degenerative joint disease of the left knee, pursuant to 
Diagnostic Code 5010.  A separate 10 percent rating is in effect 
for instability of the left knee, pursuant to Diagnostic Code 
5257.  The combined rating for the Veteran's left knee is 20 
percent.   

Diagnostic Code 5010 provides that arthritis due to trauma is to 
be rated as degenerative arthritis.  Degenerative arthritis is 
rated according to Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings is to be evaluated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, an evaluation of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation is assignable 
for x-ray evidence of involvement of arthritis of two or more 
major joints or two or more minor joint groups, with occasional 
incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2010).  

An evaluation higher than 10 percent is not assignable under the 
criteria of Diagnostic Code 5003, as the evidence does not show 
that there are two or more major joints or two or more minor 
joint groups affected by arthritis.

Under Diagnostic Code 5257, Diagnostic Code 5257, the next higher 
rating of 20 percent is assignable for moderate stability.  The 
VA examination reflect findings of giving way up to 4 times a 
week, as well as recurrent swelling and pain of the knee. While 
the 2008 VA examiner noted mild instability, given the functional 
impacts associated with pain and swelling, the Board finds that 
the Veteran's disability more nearly approximates moderate 
instability.  Therefore, a 20 percent rating is warranted under 
Diagnostic Code 5257.  The next higher rating of 30 percent is 
not assignable, as the record does not contain any findings of 
severe instability of the knee or of functional impacts that more 
nearly approximate severe instability.   

The Board has considered other diagnostic codes pertaining to the 
knee.  Medical records and VA examinations during the appeal 
period reflect flexion ranging from 110 to 135 degrees and normal 
extension of zero degrees.  There are no findings of ankylosis.  
Accordingly, there is no other basis in the rating criteria for 
the assignment of evaluations under Diagnostic Codes 5256, 5260 
or 5261. 

In conclusion, the Board finds that there is a preponderance of 
the evidence against the claim for a rating in excess of 10 
percent for residuals of repair of lateral meniscectomy and 
degenerative joint disease of the left knee.  The Board finds 
that a 20 percent rating is warranted for residuals of repair of 
lateral meniscectomy with instability, left knee.


III.  Extraschedular considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The record reflects that the Veteran has not required frequent 
hospitalizations for his knee disability,  and the manifestations 
of the disability are not in excess of those contemplated by the 
schedular criteria.  There is no indication that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extraschedular 
consideration is not warranted.


ORDER

An initial evaluation of 20 percent rating is granted for 
residuals of repair of lateral meniscectomy with instability, 
left knee, subject to regulations governing the payment of 
monetary benefits.

An initial evaluation in excess of 10 percent for residuals of 
repair of lateral meniscectomy and degenerative joint disease of 
the left knee is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


